Moore, C. J.
(dissenting). An opinion was handed down in this case June 2,1911. It is found ante, 683 (131 N. W. 523). A rehearing has been had. A reference to the opinion which was filed will be helpful now.
I do not think upon any theory of the case a different result should be reached from the one heretofore announced. What was done by the village council about relator’s application was not shown upon the trial in the court below by the records of the village, but was shown by the oral testimony of two of the village trustees. The trial judge found, in addition to what is stated in the former opinion, the following:
“ So far as the record before me now discloses, there can be no question but that the record clearly indicates that Mr. Rohde’s license was the first one taken up by the village trustees, and that before they had completed their action upon, and while they are considering his bond, before it had been approved, a protest was lodged with them against granting the license to this man.”
The record also discloses that at this same session the applications for licenses of three other saloon keepers were considered and approved. It further shows that their bonds were approved; that they paid their license fees, and are now keeping saloons in the village of Grosse Pointe.
In construing the statute, the learned circuit judge expresses himself as follows:
“ It seems to me, to resume, as far as the law is concerned, that a fair construction of the act indicates, first, a desire on the part of the legislature to limit the number *692of saloons in any municipality or village to 1 to every 500 of the population, with the further proviso that the city authorities or municipal authorities could reduce the number of saloons in each particular location, if they so desire. The act further indicates a desire not to cause this legislation to interfere with existing businesses. Therefore it is provided thatthenumber of licensesin aparticular muncipality may remain the same as there were saloons doing business at the time the act took effect, provided — and this is the significant language of the act, so far as its applicability to the case before me is concerned — that no license should be issued to any person to take the place of such license or licenses as shall have been revoked, or that shall voluntarily have been surrendered. It seems to me that language indicates an expression from the legislature of a method of reducing the number of saloons, where the number was in excess of the ratio prescribed.”
If this is a proper construction of the law, and about that I express no opinion, then clearly the relator was not entitled to a license.
On the other hand, it is said the general object of the Warner-Cramton act, so called, is twofold:
(1) To gradually reduce the number of saloons in a municipality until the number should not exceed the ratio of 1 to each 500 inhabitants, according to the last United States census.
(2) To improve the personnel of those engaged in the traffic, and the character of the business.
If it is conceded that this is the proper construction, it is clear from this record that the village council did not attempt to accomplish either object; and that if we issue this writ as asked by the relator neither of those purposes will be accomplished. If the village council had attempted to accomplish the first of these objects, as it was its duty to do, it would have approved of but three licenses and three bonds; but it in fact at the one session approved four licenses and four bonds. If the village council had attempted to accomplish the second object, above stated, it would, when four applications were presented, have selected therefrom three persons who were most fit, and rejected *693the application of the fourth one. The record shows it did nothing of the kind, but, on the contrary, approved all four of the applications, without attempting to select the three most fit to conduct the business.
The result of the action of the council is that already the full number of saloons to which the village is entitled are now engaged in business. There is nothing in the record to show that relator’s application was approved, first, because the village council thought he was one of the three most fit to engage in the business, or that the council attempted to improve the personnel of those engaged in the business by rejecting the most unfit.
If this court grants the writ of mandamus as requested, the effect will be to give to the village of Grosse Pointe four saloons; while the law says only three should be allowed to do business in that village. The application should be denied; but, as the rehearing was ordered by the court, it should be without the costs of this rehearing.
Blair, J., concurred with Moore, 0. J.